—In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Schneier, J.), dated February 9, 1999, which, upon a jury verdict on the issue of liability, is in favor of the defendant and against them and dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The jury verdict in favor of the defendant should not be set *575aside as against the weight of the evidence because it was based upon a fair interpretation of the evidence (see, Grippo v Sinatra, 265 AD2d 301; Manna v Don Diego, 261 AD2d 590; Nicastro v Park, 113 AD2d 129).
The plaintiffs’ remaining contention is without merit. Ritter, J. P., Sullivan, Altman and Feuerstein, JJ., concur.